In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 03-1256
TRAVIS WILLIAMS,
                                           Plaintiff-Appellant,
                              v.

WASTE MANAGEMENT OF ILLINOIS, INCORPORATED
d/b/a Waste Management of Springfield,
                                          Defendant-Appellee.

                        ____________
          Appeal from the United States District Court
               for the Central District of Illinois.
           No. 02 C 3023—Jeanne E. Scott, Judge.
                        ____________
   ARGUED OCTOBER 23, 2003—DECIDED MARCH 24, 2004
                   ____________



  Before MANION, KANNE, and EVANS, Circuit Judges.
  KANNE, Circuit Judge. Travis Williams sued his former
employer, Waste Management of Illinois, Inc. d/b/a Waste
Management of Springfield, for race-based harassment,
discrimination, and retaliation in violation of Title VII of
the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.,
and 42 U.S.C. § 1981. The district court granted Waste
Management’s summary-judgment motion, and we affirm.
2                                                No. 03-1256

                      I. Background
  Waste Management hired Williams, an African American,
as a laborer on June 12, 2000. Williams worked at Waste
Management’s Springfield, Illinois location, which housed
two facilities—a machine shop (which was part of the
company’s hauling operation) and a transfer station. The
machine shop performed repairs and maintenance on trucks
and other equipment, and the transfer station collected
trash from trucks then routed the trash to other trucks for
hauling to a landfill located in Taylorville, Illinois. The
Taylorville landfill was another Waste Management
operation. Offices located at the Springfield site were
connected to the machine shop by a common employee
break room. The employee bulletin board was located in the
break room, and the postings included the company’s
human relations hotline telephone number.
  While most employees at the Springfield site were
assigned to either the hauling operation or the transfer
station, Williams was assigned to both. His primary re-
sponsibilities involved grooming the machine shop’s and
transfer station’s shared grounds using a lawnmower and
weed eater. He would also pick up trash blown off the
trucks, direct truck traffic, and fill in for transfer-station
employees on heavy equipment as needed.
  Williams was interviewed and hired by Roy Whittinghill,
who was Caucasian, and Antonio Curren, who was African
American. They served as his co-supervisors after hire.
Whittinghill was the district manager for the Springfield
transfer station, the Pana transfer station, and the landfill
in Taylorville, and divided his time among these operations.
Thus, he was not always on site to direct Williams and
observe his work. Curren, in contrast, was a district
manager for the hauling operation, worked full time at
the Springfield facility, and was always available to Wil-
liams. Williams testified that he could find Curren when he
No. 03-1256                                                3

needed him, that he saw him daily, and that he was ap-
proachable. Williams said he felt the same about
Whittinghill—that he was approachable and someone he
could talk to.
  About a month into his employment, Williams left work
early after exposure to poison ivy resulted in a rash. Curren
gave him permission to leave on the condition that he bring
back a doctor’s note. Williams did not comply with Curren’s
direction because he couldn’t afford a doctor’s visit. When
he reported for work the following day without a note,
Curren sent him home. Williams didn’t return, and the
company terminated him pursuant to its policy after he was
a no call, no show for three days.
  Whittinghill telephoned Williams after his termination to
inquire why he had abandoned his job. Whittinghill rehired
Williams after he explained he felt he wasn’t allowed to
return unless he could produce a note, and he couldn’t
produce a note because of the expense.
  Curren agreed to Williams’s return, but only if
Whittinghill took full management responsibility of Wil-
liams. Curren felt Williams was a poor employee— specifi-
cally, that he worked too slowly and had attendance issues.
Williams, it appears, was unaware of the shift in supervi-
sory roles and continued to seek help and direction from
Curren. Curren, for his part, continued to make himself
available to Williams and to direct his work when
Whittinghill was off site.
  Although Williams got on well with his supervisors, he
believes he was harassed by his coworkers due to his race.
Specifically, two Caucasian mechanics named Eddie Cleeton
and Virgil Beckum were named by Williams. Cleeton and
Beckum worked for the hauling company in the machine
shop where Williams’s lawn equipment and supplies were
stored. Their job responsibilities included making repairs to
Williams’s lawn equipment as needed. Their immediate
supervisor was Mark Baccadutre, who was also Caucasian.
4                                              No. 03-1256

  On Williams’s first day at work, he took his morning
break with Cleeton and Beckum in the shop. Although the
designated employee break room was connected to the shop,
the two mechanics tended to take their breaks in the shop
itself around a radio, often along with another Caucasian
employee, Lee Webster, and sometimes supervisor Curren.
After the break, Beckum sang songs that Williams didn’t
like, which prompted him to ask Beckum if he was preju-
diced. Beckum said he was, making a gesture with his hand
to show how much, and asked Williams how he was with
“Black” jokes. Williams told Beckum that he wouldn’t
tolerate them and would appreciate it if he didn’t tell them
in his presence. Beckum shrugged his shoulders, said
“hmmmmm,” and walked away. According to Williams,
although other employees were working in the area, he
doesn’t know whether they heard the exchange.
  That same morning, after break, Cleeton told Williams
that he looked like the gorilla that worked at Chuck E.
Cheese, then said something about a monkey, which
Williams took to be a racist joke. Williams then told
Cleeton, like he did Beckum, that he wouldn’t tolerate such
jokes and asked Cleeton to keep racist comments to himself.
Cleeton laughed and walked away. According to Williams,
the only witness was a female truck driver named Becky
who worked for another company.
   Williams did not report these incidents to anyone at that
time, feeling that he had had a chance to tell Beckum and
Cleeton how he felt about their behavior, that they had
listened to him, and that hopefully it was resolved. He had
received a copy of Waste Management’s employee handbook
and knew it contained a policy prohibiting harassment. He
knew that if he had a problem with harassment he could go
to any supervisor to complain. Williams continued to take
his breaks in the shop with the mechanics, rather than in
the employee break room or in the transfer station where
other employees took their breaks.
No. 03-1256                                                       5

  A couple of days later, Williams overheard Webster say
“nigger” and “radio” as he was talking to Beckum. There
was a truck separating Williams from Webster and
Beckum, and they couldn’t see him. Williams believes that
Webster was accusing him of changing the station on the
radio they all listened to during break. However, he didn’t
let Webster or Beckum know he overheard them and didn’t
complain about the racial slur to anyone at the time.
  The next incident occurred about a month later, in July,
around the time he contracted the poison ivy rash. The old
weed eater Williams used quit working. The next morning
he found a wooden sickle with an extension cord taped to it
on his workbench. According to Williams, the extension cord
had been fashioned into a hangman’s noose. Cleeton and
Beckum laughingly asked him how he liked his new weed
eater. Williams believed that Baccadutre, the mechanics’
supervisor, saw the noose, but does not name any other
witnesses and does not remember what else may have been
said.1 Williams did not report the incident to management.
  A few days after the noose incident, Beckum “goosed”
Williams by poking him with a broom handle in the rear
end when he bent over to do some work. Beckum laughed


1
   According to Nelson Hundley, a May Trucking driver who later
testified to being present, Beckum was holding a green plastic
weed eater with a noose on it and said, “What’s this remind you
of, nigger?” Williams then responded by yelling, “You’re a racist
son of a bitch!” Hundley stated that the weed eater with the noose
remained propped up against the wall for two to three days and
that both Baccadutre and a supervisor, whom he believed was
Whittinghill, saw it. The record isn’t clear as to when Williams be-
came aware of Hundley as a witness, although it appears it was
not until after Williams left Waste Management. Further, there’s
no evidence that management learned Hundley was a witness or
heard his version of events until after Williams filed his adminis-
trative charge.
6                                                No. 03-1256

and said to Cleeton, “Look how Travis jumped when I
goosed him with the broom.” Cleeton laughed. Williams did
not complain.
  Sometime in July, after all of the above incidents oc-
curred, but close in time to the noose and broom incident,
Whittinghill approached Williams and asked if any of the
guys in the machine shop were hassling him in terms of
racial comments or slurs. Williams states that he lied and
said that everything was fine and that no one was messing
with him.
   On July 17, 2000, Whittinghill approached Williams
again and said, “Travis, you would tell me if these guys are
being racial towards you? You know, you’re a good guy, and
we want to keep you working here. You would tell me?”
Prompted by this second inquiry, Williams told Whittinghill
about all of the incidents described above and that he
believed Beckum and Cleeton were racist. Whittinghill
laughed a little bit at the description of the broom incident,
which made Williams believe he was treating his complaint
as less than serious. Williams also felt Whittinghill smirked
at the majority of the incidents, as if they were a joke. After
listening to what he had to say, though, Whittinghill told
Williams that Cleeton and Beckum were “different” and
that he was going to talk to their boss, Baccadutre, about
how they were behaving. He also said he was going to tell
his boss about Williams’s complaint.
  The next day, Whittinghill told Williams to take his
breaks in the transfer station—the other facility to which
he was assigned and where some other employees took their
breaks—rather than in the shop with Cleeton and Beckum
and to generally try and avoid them. According to Williams,
although Whittinghill didn’t tell him that his complaint had
been investigated, he could tell by their behavior that
Cleeton and Beckum had been “chewed out” by somebody.
They told him by the ice machine in the shop that it was a
No. 03-1256                                                7

shame he was “making trouble” by complaining about their
behavior and that they didn’t want anything to do with him.
Williams did not report the comment, which he considered
retaliatory. Williams had no other problems with racially
harassing behavior after he complained.
  As for Waste Management’s handling of Williams’s com-
plaint, the undisputed record shows that immediately after
receiving the complaint, Whittinghill drove to the
Taylorville site where Baccadutre was working that day. He
met with Baccadutre in his office and relayed the details of
Williams’s complaint. Upon learning of the allegations,
Baccadutre immediately left the Taylorville site and drove
to the Springfield facility to investigate. He called Cleeton
and Beckum into a meeting with him. He confronted them
with the details of the complaint as they had been relayed
by Whittinghill. Cleeton and Beckum denied the allega-
tions. Baccadutre then told them that the alleged behavior
would not be tolerated by him or Waste Management and
that he would investigate further. He warned them that if
he found any truth to the complaint they would be fired.
  According to Baccadutre, Whittinghill told him that
Williams said there were no witnesses to the incidents.
Baccadutre, therefore, did not conduct any further inter-
views and concluded that without witnesses he could not
come to a conclusion about the truth of the allegations.
Baccadutre did not contemporaneously document his in-
terview with Cleeton and Beckum, his verbal warning to
them, or his resolution of the matter. Nothing was placed in
the mechanics’ personnel files. Whittinghill similarly did
not contemporaneously document his conversation with
Williams, and there is no evidence that he or Baccadutre
reported the complaint up the chain of command or to
Curren. Baccadutre did report his findings and actions
to Whittinghill and told him that he would not tolerate
any harassment, verbal or physical, by his mechanics.
Baccadutre also suggested that since there may be a per-
8                                               No. 03-1256

sonality conflict between the mechanics and Williams that
Williams take his breaks elsewhere than in the shop where
the mechanics worked. Whittinghill then followed up with
Williams as described above.
  Following his complaint, Williams believes he experienced
additional retaliatory behavior from the mechanics based on
the following incidents. First, Cleeton asked Williams for
help changing a tire on an eighteen-wheel truck. Although
Williams expressed that he didn’t know how to change a
tire on an eighteen-wheeler, Cleeton told him that he just
needed to hold a large wrench (three or four feet long) on
the bolt on the other side of the tire while he used a com-
pressed air wrench on the opposite side to loosen the nut.
When Cleeton started the air wrench on the opposite side,
the force yanked the wrench out of Williams’s hand. The
wrench flew up into the air, flipped a couple of times, and
landed on Williams’s head, resulting in a small cut and a
knot. Cleeton laughed. Williams believed Cleeton set him
up for injury, because a week or so earlier Cleeton told him
he hit a Caucasian employee named Ron with a wrench and
that he’d do it to Ron again. Beckum, however, testified
that the same thing had happened to him when he failed to
get a tight grip on the wrench. Williams never reported the
incident to anyone.
  The second and third allegedly retaliatory incidents oc-
curred on Williams’s last day of work, August 31, 2000.
That morning, Curren directed Williams to cut the front
lawn because it was getting long. Williams replied that he
couldn’t because the riding mower was down, and the me-
chanics had not yet fixed it. Curren said he’d go to the shop
right then and tell Beckum to fix the mower immediately so
Williams could cut the lawn that day. According to Wil-
liams, Beckum did as directed, dropping another project in
order to do so. When Williams picked up the mower,
Beckum was “all smiles” and “real nice,” telling Williams to
get on the mower and go cut the grass. Williams was
No. 03-1256                                              9

suspicious. He inspected the mower and found that the bolt
holding the blade was loose, almost to the point of falling
off. Williams showed Curren. He did not tell Curren that he
believed Beckum deliberately sabotaged the machine.
Curren “chewed” out Beckum for his sloppy repair job and
for creating a safety hazard and made him fix the mower
correctly. Beckum stated that he’d forgotten to tighten the
bolt. Williams then mowed the lawn without incident.
According to Williams, he felt management was supportive
of him in response to his complaint about the mower and
that Beckum was mad because management took Wil-
liams’s side.
  Later that morning, Williams was cutting weeds under a
wood fence with a new weed eater. While working, he would
hit the fence with the weed eater blades from time to time,
resulting in a loud vibration. When he brought the weed
eater into the shop to refuel it, Beckum asked Williams if
he was going to shorten up the fence with the new weed
eater. Williams told Beckum to let him do his job. The two
argued, culminating with Beckum yelling at Williams to
“get the fuck out of my shop!” Williams, who states he was
“fed up,” went to Curren’s office and told him that he was
going to “whoop [Beckum’s] ass” if he didn’t speak to him
with more respect. Curren said that he would contact
Beckum’s supervisor, Baccadutre, and see if he could come
to the site so the issue could be addressed. Williams then
took an early lunch.
  Curren called Whittinghill, who was off site, to let him
know there was a problem and to come immediately to
Springfield for a meeting. Whittinghill responded that he
could not because he was covering for another employee at
the Pana transfer station who was on vacation. Curren next
called Baccadutre, who immediately drove in from
Taylorville. The two supervisors, Curren and Baccadutre,
called Beckum and Williams into a meeting in Curren’s
office after lunch to investigate the conflict. Baccadutre
explained that he wanted everyone to act like adults and if
10                                                   No. 03-1256

they couldn’t do that he would send them both home. He
then gave both men a chance to tell their sides of the story.
Beckum apparently stated that he did not use profanity
when addressing Williams, and Williams called him a
liar and repeated what Beckum had said. According to
Williams, Baccadutre took his side and told Beckum:
“Travis works here, and he needs equipment from out of
that shop. You have no jurisdiction telling this man to get
out of that shop, and if I find out that you told him that, I’m
going to write you up.” Baccadutre also reminded Beckum
that he had been previously written up for speaking badly
to the company’s sales manager.
  After both men told their differing stories, the supervisors
said that they couldn’t come to a conclusion as to whom was
telling the truth since there were no witnesses. They
warned that if the arguing persisted both would be written
up, and they made them shake hands. Williams stated that
he also apologized to Beckum because it was a hundred
degrees outside, and it was natural for tempers to flare.
Beckum apologized in return. The supervisors asked
Williams if the meeting resolved his concerns. Williams said
he responded, “[A]s long as [Beckum] talks to me like he’s
got respect for me and he doesn’t curse at me, I think
everything will go smooth.” At no time did Williams inform
either supervisor that he felt Beckum’s behavior was ra-
cially motivated or in retaliation for Williams’s complaint
about racial harassment six weeks earlier.2
  Despite expressing satisfaction with how management
handled his complaints on August 31, 2000, Williams de-
cided not to return to Waste Management. He stated that


2
  In support of his summary-judgment motion, Williams pre-
sented testimony from Hundley that after Williams abandoned his
job, Cleeton told Hundley “we got rid of your little nigger friend.”
Again, there is no evidence that Hundley, Williams, or anyone else
reported this exchange to management or that management was
aware of it.
No. 03-1256                                                  11

he refused to return to work because he felt he didn’t get
anywhere with the confrontation with Beckum because he
didn’t have a witness, and thus the supervisors considered
the problem mutual. He said the other bigger reason he
didn’t return was because Beckum threatened his life
through the loose mower blade incident. He alleges that his
unsafe work environment resulted in his constructive
discharge. Williams did not discuss his decision to quit with
Whittinghill or Curren; he simply stopped showing up for
work. Waste Management terminated his employment after
he was a no call, no show for three days.3
   Williams jointly filed a charge of discrimination with the
Illinois Department of Human Rights and the Equal
Employment Opportunity Commission. After exhausting his
administrative remedies, he filed suit in federal district
court. That case was resolved by summary judgment in
favor of Waste Management, leading to the present appeal
by Williams.


                        II. Analysis
  We review a district court’s grant of summary judgment
de novo, construing all facts and inferences in the light
most favorable to the non-moving party, Williams. Tutman
v. WBBM-TV, Inc./CBS, Inc., 209 F.3d 1044, 1048 (7th Cir.
2000); see also Anderson v. Liberty Lobby, Inc., 477 U.S.
3
  It is undisputed that Waste Management planned to terminate
Williams shortly before the end of his ninety-day probationary
period due to attendance issues and poor work performance.
Waste Management did not have the opportunity to terminate
Williams for unsatisfactory work performance, though, due to his
intervening job abandonment, and its records reflect that he was
terminated for his three-day absence from work without notice.
There is no evidence in the record indicating that Williams was
aware of his impending termination.
12                                               No. 03-1256

242, 255 (1986). Summary judgment is appropriate where
“the pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and
that the moving party is entitled to judgment as a matter of
law.” Tutman, 209 F.3d at 1048 (quoting Fed. R. Civ. P. 56);
see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23
(1986).
  Williams makes identical claims for race-based harass-
ment, discrimination, and retaliation under Title VII and 42
U.S.C. § 1981. Since Section 1981 claims are evaluated
under the same rubric as Title VII claims, Logan v. Kautex
Textron N. Am., 259 F.3d 635, 637 n.1 (7th Cir. 2001), we
will not address them separately.


A. Racial Harassment
  Williams alleges that his coworkers, Cleeton and Beckum,
created a hostile work environment through their race-
based words and actions, in violation of Title VII. To
survive a summary-judgment motion, an employee alleging
racial harassment must show: (1) he was subject to unwel-
come harassment; (2) the harassment was based on his
race; (3) the harassment was severe or pervasive so as to
alter the conditions of the employee’s work environment by
creating a hostile or abusive situation; and (4) there is
a basis for employer liability. Mason v. S. Ill. Univ. at
Carbondale, 233 F.3d 1036, 1043 (7th Cir. 2000) (citing
Parkins v. Civil Constructors of Ill., Inc., 163 F.3d 1027,
1032 (7th Cir. 1998)). After the Supreme Court’s decisions
in Burlington Industries, Inc. v. Ellerth, 524 U.S. 742 (1998)
and Faragher v. City of Boca Raton, 524 U.S. 775 (1998), we
evaluate the fourth prong regarding the basis for employer
liability differently depending on whether the alleged
harassment was perpetrated by supervisors or coworkers.
Employers are strictly liable for harassment inflicted
No. 03-1256                                                 13

by supervisors, subject to an affirmative defense when
the harassment does not result in a tangible employment
action. See Mason, 233 F.3d at 1043 (citing Ellerth, 524 U.S.
at 765 and Faragher, 524 U.S. at 807-08). When a plaintiff,
like Williams, claims coworkers alone were responsible for
creating a hostile work environment, he must show that his
employer has “been negligent either in discovering or rem-
edying the harassment.” Mason, 233 F.3d at 1043 (quoting
Parkins, 163 F.3d at 1032). Put differently, “the employer
can avoid liability for its employees’ harassment if it takes
prompt and appropriate corrective action reasonably likely
to prevent the harassment from recurring.” Tutman, 209
F.3d at 1048.
  The district court made no findings as to the first three
elements of Williams’s hostile environment claim, focusing
instead on the company’s response to his complaint. It
found, as do we, that Waste Management took prompt,
appropriate corrective action when informed of Williams’s
complaint, relieving it from liability under the statute.
   First, Waste Management was not negligent in discover-
ing that Williams may have been subjected to a racially
harassing work environment. Williams knew that Waste
Management had a policy prohibiting harassment in the
workplace and that the appropriate step to take if he felt he
was targeted because of his race was to approach any
supervisor with his concern. Despite his admittedly good
relationship with both of his supervisors, he did not tell
either of them about Beckum’s and Cleeton’s comments his
first day at work, Webster’s racial slur shortly thereafter, or
the noose or broom incidents that occurred approximately
a month later. Instead, Whittinghill had to approach
Williams twice before he admitted experiencing the above.
Whittinghill’s concern over Williams’s work environment
coincided with the noose incident—the only incident
Williams testified a supervisor, Baccadutre, may have seen.
14                                              No. 03-1256

   Second, once Whittinghill was aware of Williams’s com-
plaint, he, in conjunction with the mechanics’ supervisor,
Baccadutre, took prompt action that included effective re-
medial measures calculated to end the harassment. Imme-
diately after hearing Williams’s complaint, Whittinghill
drove to the Taylorville site and reported the problem to
Baccadutre. Baccadutre then immediately drove back to
Springfield and called Beckum and Cleeton into a meeting.
Even though they denied the allegations, Baccadutre de-
livered a verbal warning threatening termination if they
were found lying and reiterated that neither he nor the
company would tolerate harassment. Baccadutre reported
his findings to Whittinghill, including the suggestion that
Williams take his breaks elsewhere than in the shop where
the mechanics worked. He also reaffirmed to Whittinghill
that he would not tolerate future harassing behavior from
his employees. Whittinghill reported back to Williams the
next day, albeit only to tell him to take his breaks in the
transfer station and to generally avoid the mechanics. The
net result was that Williams’s complaint was dealt with
within twenty-four hours, and he experienced no further
race-based harassment.
  Williams argues that making him take his breaks in the
transfer station was an inappropriate remedial measure
because it was a “less desirable” break location and because
he had to change his routine and the alleged harassers
didn’t. Although we agree that if changing Williams’s break
location materially disadvantaged him, it would not have
been an appropriate remedial measure, see Tutman, 209
F.3d at 1049 (noting that remedial action that makes a
victim worse off is ineffective per se), there is no evidence
that is the case here. Williams fails to convincingly articu-
late why breaking in the transfer station was “less desir-
able” than in the shop—especially considering he was
assigned to the transfer station and other employees took
their breaks there as well. Moreover, considering it was
management’s goal to separate the parties, which we have
No. 03-1256                                                15

found to be an appropriate remedy in race harassment
cases, see, e.g., id, it made more business sense to direct
Williams to take his breaks elsewhere. The mechanics
worked out of the shop full time, whereas Williams worked
the majority of the time outdoors and was assigned to both
the shop and the transfer station. Compared to the em-
ployee break room, which was connected to the shop and
which anyone could use, Williams was less likely to cross
paths with the mechanics in the transfer station.
  Williams also makes much of the fact that Whittinghill
and Baccadutre failed to follow Waste Management’s writ-
ten statements contained in its “Core Values of Ethical
Conduct” publication and in a training acknowledgment
form, both describing aspects of conducting a workplace
harassment investigation. Specifically, Williams points to
the managers’ failure to take contemporaneous notes of the
interviews conducted or to report the incident to upper
management, human resources, or the legal department. He
also criticizes Baccadutre for his failure to speak with
Williams personally about his complaint, instead relying on
Whittinghill’s recitation, for interviewing Beckum
and Cleeton together instead of individually, for failing to
conduct additional interviews of other Waste Management
staff in an attempt to find corroboration of Williams’s
complaint, for not documenting the complaint in the me-
chanics’ personnel files, and for not instituting a harsher
punishment than the verbal warning, among other failures.
Williams alleges that all of these shortfalls create an issue
of fact as to whether Waste Management responded
negligently to his complaint, creating a triable issue for the
jury.
  While we observe that the investigation was by no means
textbook in its execution, we cannot ignore (nor could a jury
ignore) the undisputed facts that both Whittinghill and
Baccadutre took prompt action in response to Williams’s
complaint and that Baccadutre’s stern verbal warning to
16                                                No. 03-1256

the mechanics, plus Whittinghill’s direction to Williams to
take his breaks elsewhere, had both the purpose and effect
of eliminating further race-based harassment. Although the
process may have been imperfect, it was not negligent. See
Berry v. Delta Airlines, 260 F.3d 803, 811 (7th Cir. 2001) (“‘If
an employer takes reasonable steps to discover and rectify
the harassment of its employees . . . it has discharged its
legal duty.’ ”) (quoting McKenzie v. Ill. Dep’t of Transp., 92
F.3d 473, 480 (7th Cir. 1996)).
  We note that this case is similar to Berry v. Delta Air-
lines, supra, another hostile work environment case
in which we also affirmed the district court’s grant of
summary judgment. There, the plaintiff complained of a
sexually hostile work environment caused by a non-super-
visor who had subjected her to both verbal and physic-
al harassment over an eight-month period. Upon hearing
her complaint, the supervisor said “boys will be boys,” but
undisputedly immediately investigated her claims. Id. at
805. Although the supervisor could not confirm her allega-
tions, all employees were directed to watch a sexual
harassment video. The alleged harasser was also asked to,
and did, move to a different shift, although he was never
reprimanded for his alleged improprieties, never told to
keep away from the victim, and never told that the reason
for the requested shift change was to eliminate most contact
with the victim (their shifts continued to overlap an hour-
and-a-half each day). Id. at 805-06.
  In affirming the district court’s grant of summary judg-
ment on the hostile work environment claim, we deter-
mined that the employer acted promptly and appropriately
to end the harassment. Although we acknowledged that the
employer could have done more, we found that irrelevant
unless the plaintiff presented some evidence suggesting
that the steps her employer took were not reasonably likely
to prevent the harassment from recurring, which she did
not do. Id. at 813.
No. 03-1256                                                 17

  Because Waste Management was not negligent in un-
covering, then responding, to Williams’s complaint and no
jury could find otherwise based on the undisputed facts, the
district court properly granted summary judgment to the
company on Williams’s hostile environment claim.


B. Retaliation
  Williams also alleges that Beckum and Cleeton retaliated
against him for complaining about their behavior. In Stone
v. City of Indianapolis Public Utilities Division, 281 F.3d
640 (7th Cir.), cert. denied, 537 U.S. 879 (2002), this circuit
modified its approach to retaliation claims under Title VII
and clarified the proof necessary to survive summary
judgment. As we subsequently summarized in Sitar v.
Indiana Department of Transportation, 344 F.3d 720 (7th
Cir. 2003):
    The plaintiff may establish a prima facie case of re-
    taliation and overcome defendant’s motion for summary
    judgment using either the direct method or the indirect
    method. Under the direct method, the plaintiff must
    present direct evidence of (1) a statutorily protected
    activity; (2) an adverse employment action taken by the
    employer; and (3) a causal connection between the two.
    Under the indirect method, the plaintiff must show that
    (1) she engaged in a statutorily protected activity; (2)
    she performed her job according to her employer’s
    legitimate expectations; (3) despite her satisfactory job
    performance, she suffered an adverse action from the
    employer; and (4) she was treated less favorably than
    similarly situated employees who did not engage in
    statutorily protected activity.
Id. at 728 (citing Stone, 281 F.3d at 644) (emphasis added).
Generally required under both analyses is that the plaintiff
18                                                   No. 03-1256

suffered an adverse employment action.4 We find, as did the
district court judge, that Williams did not suffer an adverse
employment action, entitling Waste Management to
summary judgment on his retaliation claim under either
the direct or indirect approach.
  Williams alleges that the actions of Cleeton and Beckum,
and to a lesser extent, management, resulted in his con-
structive discharge, which, if true, would amount to an
adverse employment action. EEOC v. Univ. of Chicago
Hosps., 276 F.3d 326, 331 (7th Cir. 2002) (“Constructive
discharge, like actual discharge, is a materially adverse
employment action.”). Constructive discharge occurs when
an employee’s job becomes so unbearable that a reason-
able person in that employee’s position would be forced to
quit. Id.; see also Tutman, 209 F.3d at 1050. Facts proving
constructive discharge as an adverse employment action
supporting a retaliation claim can consist of coworkers
or supervisors being just plain mean (for example, sub-
jecting an employee to a humiliating, degrading, unsafe,
unhealthful or otherwise significantly negative workplace
environment not present before the complaint) or further
race-based harassing acts following the complaint. See
Herrnreiter, 315 F.3d at 744-45; Univ. of Chicago Hosps.,
276 F.3d at 331-32 (noting that while constructive discharge
usually results because of continued discriminatory harass-
ment, it can also be demonstrated by other means, includ-


4
  We observed in Herrnreiter v. Chicago Housing Authority, 315
F.3d 742 (7th Cir. 2002), cert. denied, ___ U.S. ___, 124 S. Ct. 472
(2003) decided after Stone, supra, that retaliation claims need not
always involve an adverse action directly related to employment,
just an adverse action by an employer of some kind, depending on
the facts. Id. at 745 (citing cases). However, as Williams has
alleged only adverse action related to his employment in support
of his retaliation claim, we evaluate his evidence in terms of
whether it amounts to an adverse employment action.
No. 03-1256                                                 19

ing blatant cues that the employee is no longer wanted and
will be fired if the employee doesn’t resign first). Regardless
of the facts used to illustrate the condition of the employee’s
work environment, the circumstances must be such that a
reasonable person put in the same situation would find it to
be intolerable. See 276 F.3d at 331; Tutman, 209 F.3d at
1050.
  Williams appears to posit two theories for why he felt
compelled to resign. First, he alleges events occurring after
his July complaint were race-based and thus a continuation
of the harassment he believes he experienced. Second, he
contends that the post-complaint events were threats to his
physical well-being calculated to make him quit.
  Williams’s first argument that events following his July
complaint were continued harassment because of his race
has no support in the record. To review, he alleges that the
following events occurred: (1) Cleeton and Beckum said it
was too bad he was stirring up trouble and that they don’t
want anything to do with him; (2) Cleeton asked for his
assistance with changing a truck tire, and Williams was hit
on the head by a wrench in the course of it; (3) during
mower repair Beckum deliberately failed to tighten the bolt
that secured the mower blade; (4) Beckum made a smart
remark about Williams’s operation of the weed eater and
swore at him; and (5) management, although they took
Williams’s side regarding the mower blade repair and weed-
eater altercation, failed to determine conclusively that
Beckum was at fault.
  As an initial matter, Williams, in his deposition testi-
mony, never characterized the above events as being related
to his race or as a continuation of the harassment he says
he previously experienced. He relates the incidents only to
Cleeton and Beckum being mad about his complaint.
  Next, an examination of the events as Williams tells them
reveals no race-based component supporting the theory that
20                                             No. 03-1256

they represent an ongoing campaign of racial harassment.
The first incident barely deserves mention, as the mechan-
ics’ alleged statements about stirring up trouble and not
wanting anything to do with him can clearly be understood
as referring to Williams’s complaint—which is, indeed, how
Williams himself interpreted it. As to the second incident,
the record reveals, unfortunately, that getting hit with a
large wrench while changing a truck tire was not an
isolated event and one that white employees also experi-
enced, including “Ron,” who Williams also believes Cleeton
set up for injury. Next, Williams’s experiences with Beckum
on his last day of work are conspicuously devoid of any cues
that they were motivated by Williams’s race. Finally,
Williams has never alleged his supervisors were racially
biased and nothing in their resolution of the conflict
between Beckum and Williams on his last day of work
indicates that they were.
  Our decision in Berry, supra, is once again instructive on
the issue of whether the post-complaint events should be
considered part of a continuing campaign of race-based
harassment. In Berry, after the plaintiff complained about
the sexually harassing conduct, the alleged harasser sar-
castically teased her about being the reason he had to
watch the sexual harassment video. He and other em-
ployees were rude and uncooperative, making it difficult for
her to do her job, driving her to tears. However, she admit-
ted that the sexually charged harassment stopped. 260 F.3d
at 807. We found that the actions taken by the alleged
harasser and his coworkers after the plaintiff complained
were not representative of an ongoing campaign of sexual
harassment. This was due to plaintiff’s admissions that all
sexual harassment ceased after she complained and due to
the lack of evidence that the subsequent behavior was
No. 03-1256                                                   21

gender-based, rather than based on some other basis, such
as her complaint. Id. at 809.5
  Based on all of the above, we reject Williams’s contention
that continued racial harassment forced him to abandon his
position at Waste Management.
  We now turn to Williams’s alternative position that fear
for his safety and, to a lesser extent, management’s ap-
proach to that concern resulted in his forced resignation.
This claim is significantly undermined by evidence that
Williams either never told management about the incidents
(the mechanics’ comments about stirring up trouble and
getting hit with the wrench) or, if he did report them, never
indicated he felt they were motivated by his complaint six
weeks earlier. Instead, Williams expressed satisfaction with
how management took his side in the two incidents he did
report (the mower bolt and Beckum’s disrespect that same
day). He shook hands with and accepted an apology from
his alleged tormentor, Beckum, and told his supervisors,
when pressed about whether he believed the conflict was
resolved, “[A]s long as he talks to me like he’s got respect
for me and he doesn’t curse at me, I think everything will
go smooth.” He then stopped showing up for work without
notice or explanation.
   Based on these facts, Williams simply did not demon-
strate that his work environment was so intolerable that a
reasonable person in his position would resign. Although we
are sympathetic to Williams’s concerns that Cleeton and
Beckum, a puerile and mean-spirited pair, had the will and
means to physically harm him, Williams did not give
management—by his own account, approachable, support-


5
  Because the plaintiff did not make a retaliation claim in her
complaint, we did not go on to decide whether the behavior that
occurred after she lodged her complaint was due to her complaint,
and thus a violation of Title VII’s anti-retaliation provisions.
22                                               No. 03-1256

ive and responsive—fair notice of his fears or an opportu-
nity to address them. We have repeatedly stated, when
examining constructive discharge allegedly caused by a
hostile environment, that “[w]orking conditions for con-
structive discharge must be even more egregious than the
high standard for hostile work environment because in the
ordinary case an employee is expected to remain employed
while seeking redress.” Tutman, 209 F.3d at 1050 (citing
Drake v. Minn. Mining & Mfg. Co., 134 F.3d 878, 886 (7th
Cir. 1998)); see also Robinson v. Sappington, 351 F.3d 317,
336 (7th Cir. 2003) (listing cases). Williams’s case is not one
in which the work environment was so extraordinary that
he had no duty to remain employed while allowing manage-
ment to address his concerns. Because he was not construc-
tively discharged, he did not suffer an adverse employment
action, and his retaliation claim fails.


C. Race Discrimination
  Williams makes a poorly developed claim that he suffered
from race discrimination while employed at Waste Manage-
ment because Baccadutre handled his harassment com-
plaint involving Beckum differently from sex harassment
allegations lodged against Beckum by a white female. In
that circumstance, Waste Management became aware of a
female employee’s complaint against Beckum made outside
of work involving conduct occurring outside of work after
their relationship soured. In response to learning of that
complaint, Baccadutre wrote a memorandum to Beckum
informing him that Waste Management would not tolerate
sexual harassment at work. Baccadutre did not consider it
discipline, but did expect that it was going in Beckum’s
personnel file.
  Race discrimination claims can be proved by presenting
evidence directly showing an employer’s discriminatory
No. 03-1256                                               23

intent or by showing disparate treatment using indirect
evidence and the burden-shifting method established in
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973);
Alexander v. Wis. Dep’t of Health and Family Servs.,
263 F.3d 673, 682 (7th Cir. 2001). Based on the limited facts
provided by Williams supporting his claim, he has not
directly proven that Waste Management intended to dis-
criminate against him based on his race in handling his
complaint against his coworkers. To survive summary
judgment under the burden-shifting method, then, Williams
must first establish a prima facie case consisting of the
following elements: “1) he belongs to a protected class; 2)
his performance met his employer’s legitimate expectations;
3) he suffered an adverse employment action; and 4)
similarly situated others not in his protected class received
more favorable treatment.” Brummett v. Lee Enters., Inc.,
284 F.3d 742, 745 (7th Cir. 2002). As already discussed
above, Williams has not established that he suffered any
adverse employment actions while employed at Waste
Management. His prima facie case fails as to the third
element, and we need go no further in our analysis.


                     III. Conclusion
  For the foregoing reasons, we AFFIRM the decision of the
district court to grant summary judgment in favor of Waste
Management on all of Williams’s claims.
24                                        No. 03-1256

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—3-24-04